Holden, J.,
delivered the opinion of the court.
The appellant,'Leon Graham, plaintiff in the circuit, court below; filed his declaration: against Covington county and three other defendants, appellees here! A demurrer was filed to the declaration, and was sustained, from which action of the court the plaintiff appealed. The declaration contains two counts, and in substance states a cause-of action as follows-:
The plaintiff, Leon Graham, in November, 1913, owned certain land upon which his home was built, and on which he resided with his family; that through, over, and across said land was a public highway with established grades; that the plaintiff had made certain improvements on the land adjacent to this public road, such as his dwelling house, barn, and other builidngs, and had situated1, thereon also his g-arden, well, woodyard, sheds, gates and other conveniences in and about his residence and adjacent to this public highway, all of which were established in accordance with the grade and surface level of the public-highway. This land was in supérvisor’s district No. 1, which had come under chapter 149; Acts 1910, in refereneeto building, constructing, and maintaining public roads in this district. The defendants O. C. Conner, W. A. Sanford,D. L. Coulter were appointed by the board of supervisors of said county, acting under said chapter 149, Acts-1910, highway commissioners of said district; that said highway commissioners having full jurisdiction over the said public highway running across plaintiff’s land, acting under the authority and approval of the board of supervisors of the county, caused a new grade to be established in this, public highway in front of plaintiff’s residence whereby the said public road was cut down in grade from three to- six feet, thereby destroying the entrance and exit to plaintiff’s residence, and causing him to suffer other great inconvenience in the use of his property there situate; that the said cut and alteration in the grade was-unreasonable and unnecessary in the construction of said *651road, and damaged the property of plaintiff; that said cut and alteration of the grade was made according to the plans and specifications adopted by the highway commissioners acting under, for, and with .the approval of the board of supervisors of the defendant county — all of which damaged the plaintiff in the sum of two hundred and fifty dollars.
We think the court below committed error in sustaining the demurrer to plaintiff’s declaration, as it states a good cause of action against the county, but not against the other defendants. It seems to us that this, ease clearly comes within the rule announced in the case of Rainey v. Hinds County, 78 Miss. 308, 28 So. 875.

Reversed and remanded.